 

Exhibit 10.1

 

EXECUTIVE SEVERANCE AGREEMENT

 

 

THIS EXECUTIVE SEVERANCE AGREEMENT (the “Agreement”), dated as of the 24th day
of June, 2013 (the “Effective Date”), is entered into by and between NAVARRE
CORPORATION, a Minnesota corporation, (the “Company”), and Terry J. Tuttle (the
“Executive”).

 

WHEREAS, Executive is being hired to hold a key position as Chief Financial
Officer of the Company and will be considered an integral part of the Company’s
management;

 

WHEREAS, the Company desires to promote stability by providing the Executive
with appropriate assurances with respect to certain events that result in the
Executive’s involuntary termination as described more fully herein; and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company has
determined that this Agreement is in the best interests of the Company and its
shareholders in order to secure Executive’s services.

 

NOW, THEREFORE, in consideration of the above recitals and the mutual promises
contained in the Agreement, it hereby agreed by and between the parties as
follows:

 

1.

DEFINITIONS. For purposes of this Agreement the following definitions apply:

 

a.             “Base Salary” means the Executive’s then current base salary as
adjusted from time to time.

 

b.             “Cause” means a termination of Executive’s employment by the
Company or its successor due to any of the following:

 

(i)             Executive’s conviction of, or the entering by Executive of a
plea of nolo contendere to, any felony charge or to any non-felony crime
involving misrepresentation, fraud or moral turpitude;

 

(ii)            Executive’s gross neglect, willful malfeasance or willful
misconduct in connection with his employment hereunder which has had or could
have a material adverse effect on the business or reputation of the Company and
its subsidiaries, unless Executive reasonably believed in good faith that such
act or non-act was in the best interests of the Company;

 

(iii)           A substantial and continual refusal by Executive to perform
Executive’s assigned duties, responsibilities or obligations (provided that such
duties, responsibilities or obligations are lawful and further provided that the
failure to perform is not due to incapacity caused by a disability) that
continues after receipt by Executive of written notice from the Company
identifying the duties, responsibilities or obligations not being performed;

 

(iv)           A violation by Executive of any policy of the Company or its
successor that is generally applicable to all employees or all officers of the
Company or its successor including, but not limited to, policies concerning
insider trading or sexual harassment, or the Company’s code of conduct, that
Executive knows or reasonably should know could reasonably be expected to result
in a material adverse effect on the Company or its successor, unless such
violation is capable of being cured and is not cured within thirty (30) days
after receipt of notice thereof from the Company;

 

 
 

--------------------------------------------------------------------------------

 

 

(v)            Any fraudulent or dishonest action, or failure to act, with
respect to the business or affairs of the Company or its successor or breach of
the duty of loyalty toward the Company or its successor, including, without
limitation, providing false or misleading information to the Company or its
successor;

 

(vi)           Executive’s failure to cooperate, if requested by the Board, with
any investigation or inquiry into his or the Company’s (or its successor’s)
business practices, whether internal or external, including, but not limited to
Executive’s refusal to be deposed or to provide testimony at any trial or
inquiry; or

 

(vii)          Any material breach by Executive of the provisions of this
Agreement, unless such violation is capable of being cured and is not cured
within thirty (30) days after receipt of notice thereof from the Company.

 

 

d.

“Code” means the Internal Revenue Code of 1986, as amended.

 

e.             “Good Reason” means a termination of Executive’s employment by
the Executive for any of the following events, provided that Executive shall
have delivered a written notice to the Company or its successor within thirty
(30) days of his having actual knowledge of the occurrence of one of such
events, stating that he intends to terminate his employment for Good Reason and
specifying the factual basis for such termination, and such event shall not have
been cured by the Company or its successor within thirty (30) days of the
receipt of such notice, and further provided that the termination of Executive’s
employment occurs no later than six months (6) months following the initial
existence of one of such events:

 

(i)             A material diminution in Executive’s Base Salary from that in
effect as of the Effective Date;

 

(ii)            A material diminution in Executive’s duties, responsibilities or
authority from that in effect as of the Effective Date; or

 

(iii)           A material change in the geographic location of Executive’s
principal place of employment from that in effect as of the Effective Date.

 

f.              “Severance Event” means either: (i) the effective date of the
termination of Executive’s employment by the Company for any reason other than
for Cause, or (ii) the effective date of the termination of Executive’s
employment for Good Reason. A Severance Event shall not include a termination of
Executive’s employment as a result of Executive’s death. The term “termination
of employment” and other similar terms used in this Agreement shall be construed
to have the same meaning as is given to the term “separation from service” in
Section 409A of the Code.

 

2.

TERM OF AGREEMENT. This Agreement shall be effective as of the Effective Date
and shall continue through December 31, 2013. As of December 31, 2013, and on
each December 31 thereafter, the Agreement shall automatically be extended for
one additional year unless, not later than the preceding June 30, either party
shall have given notice that such party does not wish to extend the Agreement
term.

 

 
2

--------------------------------------------------------------------------------

 

 

3.

SEVERANCE PAYMENTS.

 

a.             Executive shall be entitled to the following severance payments
in consideration of and contingent following the later to occur of (i) the
execution and delivery by Executive of a mutually-agreeable general release of
all claims, and (ii) the expiration of any applicable revocation period in
connection therewith:

 

(i)             An amount equal to Executive’s then current Base Salary; and

 

(ii)            In full substitution for Executive’s rights under the Company’s
annual incentive plan, a substitute incentive award equal to the average amount
of the annual incentive award earned and paid to the Executive with respect to
the preceding three (3) fiscal years. To the extent that Executive has not been
employed by the Company for at least three (3) years, such substitute incentive
award will be equal to the average amount of the annual incentive award earned
and paid to the Executive for the fiscal years that have been completed during
the term of his employment.

 

b.            Any severance payment shall be made in a lump sum within thirty
(30) days after the effective date of the termination of employment.

 

c.             Notwithstanding the foregoing to the contrary, in no event shall
the amount due and payable hereunder constitute a “Parachute Payment” within the
meaning of the Section 280G(b)(2) of the Code. In the event that any portion of
the severance payment would be deemed a Parachute Payment, the amount of the
severance payment shall be reduced only to the extent necessary to eliminate any
such treatment or characterization.

 

d.             It is the intent of the parties that payments under this
Agreement comply with Section 409A of the Code, and, accordingly, to interpret,
to the maximum extent permitted, this Agreement to be in compliance therewith.
If the Executive notifies the Company in writing (with specificity as to the
reason therefore) that the Executive believes that any provision of this
Agreement (or of any payment of compensation under this Agreement) would cause
the Executive to incur any additional tax or interest under Section 409A of the
Code, and the Company concurs with such belief or the Company (without any
obligation whatsoever to do so) independently makes such determination, the
parties shall, in good faith, reform such provision to try to comply with
Section 409A through good faith modifications to the minimum extent reasonably
appropriate to conform with Section 409A. To the extent that any provision
hereof is modified by the parties to try to comply with Section 409Aof the Code,
such modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent of the applicable provision
without violating the provisions of Section 409A. Notwithstanding the foregoing,
the Company shall not be required to assume any economic burden in connection
with compliance or noncompliance with Section 409A of the Code.

 

4.

CONFIDENTIALITY.

 

a.             Executive acknowledges that his position with Company will bring
Executive in close contact with many confidential affairs of the Company and its
subsidiaries, including, but not limited to, information about costs, profits,
financial data, markets, trade secrets, sales, products, key personnel, pricing
policies, customer lists, development projects, operational methods, technical
processes, plans for future development, business affairs and methods and other
information not readily available to the public. In recognition of the
foregoing, Executive covenants and agrees that:

 

 
3

--------------------------------------------------------------------------------

 

 

(i)             Executive will keep secret all material confidential matters of
the Company and its subsidiaries which are not otherwise in the public domain
and will not disclose them to anyone outside of the Company and its
subsidiaries, either during or after the termination of his Employment, except
with the Company's written consent and except for such disclosure as is
necessary in the performance of Executive's duties or to the extent required by
an order of a court having competent jurisdiction or under subpoena from an
appropriate government agency; and

 

(ii)            Executive will deliver promptly to the Company on termination of
his employment with the Company, or at any other time the Company may so
request, all memoranda, notes, records, reports and other documents (and all
copies thereof)containing confidential material relating to the Company and its
subsidiaries, which Executive may then possess or have under his control.

 

5.

INTELLECTUAL PROPERTY.

 

a.            All right, title, and interest in and to all inventions, patent
applications, patents thereon, know-how and trade secret information, and all
copyrightable material, copyrights, and copyright applications (collectively,
"Intellectual Property") that Executive conceives or originates, either
individually or jointly with others, and which relate to the business of the
Company, will be the sole and exclusive property of the Company, and Executive
hereby irrevocably assigns and conveys the sole and exclusive right, title and
interest therein, free and clear of any liens or other encumbrances. Such
Intellectual Property shall include, but not be limited to, Intellectual
Property that:

 

(i)             is based on any confidential or proprietary information of the
Company or of any vendor, supplier or customer of the Company;

 

(ii)            is related to the actual business of or research and development
of the Company;

 

(iii)           was developed with use of materials, employees, supplies or
facilities of the Company; or

 

(iv)           was funded, in whole or in part, by the Company.

 

b.            Executive agrees to execute promptly any papers and perform
promptly any other reasonable acts necessary to assist the Company to perfect
all rights, including all Intellectual Property rights, reserved or conveyed
thereto hereunder. Executive agrees to render promptly aid and assistance to the
Company in any interference or litigation pertaining to such Intellectual
Property, and all reasonable expenses therefor incurred by Executive at the
request of the Company will be borne by the Company.

 

c.            Executive will promptly disclose to the Company all Intellectual
Property conceived or originated pursuant to his employment.

 

d.            Executive warrants that in the event that Executive creates any
original materials or uses any proprietary information in rendering services,
none of such material shall infringe any copyrights, trade secrets, rights of
privacy, or any other rights of others.

 

 
4

--------------------------------------------------------------------------------

 

 

6.

Covenant Not to Compete.

 

a.            Executive acknowledges that the businesses of the Company is
highly competitive and international in scope, that its products are sourced and
marketed throughout North America, that the Company competes in nearly all of
its business activities with other organizations which are or could be located
throughout North America and that the nature of Executive’s services, position
and expertise are such that he is capable of competing with the Company from
nearly any location in North America. Executive further acknowledges that all
services of Executive are exclusive to the Company, and that Executive’s
performances and services hereunder are of a special, unique, unusual,
extraordinary and intellectual character which gives them peculiar value, the
loss of which cannot reasonably or adequately be compensated in an action at law
for damages and that a breach by Executive of the terms of this Section 6 of
this Agreement will cause the Company irreparable injury.

 

b.            In recognition of the foregoing, Executive covenants and agrees
that he will not, as a principal, officer, director, shareholder, partner,
member, employee, consultant, independent contractor, agent or executive or in
any other capacity whatsoever, without the prior written consent of the Company,
do any of the following during his employment with the Company, plus an
additional eighteen (18) months following a Severance Event:

 

(i)             Engage in a business that competes with a material portion of
the Company’s, or any of its subsidiaries, business activities;

 

(ii)            Acquire any ownership of any kind in, or become associated with
or provide services to any other person, corporation, partnership, limited
liability company, business trust, association or other business entity engaged
in a business that competes with a material portion of the Company’s, or any of
its subsidiaries, business activities;

 

(iii)           Intentionally and knowingly solicit or attempt to solicit or
participate in the solicitation of a vendor or a customer of the Company, or any
of its subsidiaries, to terminate his, her or its relationship therewith; or

 

(iv)           Solicit or attempt to solicit or encourage any person, who is
then, or was within the then most recent twelve (12) month period, to the
knowledge of Executive, an employee, agent, consultant or representative of the
Company or any of its subsidiaries, to become an employee, agent, representative
or consultant of or to Executive or any other individual or entity.

 

c.             Nothing in this Section 6 of this Agreement shall prevent
Executive from making or holding an investment in securities traded on any
national securities exchange or traded in the over-the-counter market, provided
said investments do not exceed one percent (1%) of the issued and outstanding
securities of any one such issuer or, if the total investment in the issuer is
$500,000 or less, up to five percent (5%) of such issued and outstanding
securities.

 

7.

NO CONFLICTS. Executive represents and warrants that he is not a party to any
agreement with any other person or business entity, including former employers,
that in any way affects Executive’s employment by Company or relates to the same
subject matter of this Agreement or conflicts with his obligations under this
Agreement, or restricts Executive's services to Company.

 

 
5

--------------------------------------------------------------------------------

 

 

8.

ASSIGNMENT. This Agreement and all of the provisions hereof will be binding upon
and inure to the benefit of the Company’s successors and assigns. Neither this
Agreement nor any of the rights, interests or obligations hereunder may be
assigned by Executive.

 

9.

SEVERABILITY. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or
unenforceable or invalid under applicable law, such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement. In furtherance and not in limitation of the foregoing, should the
duration or geographical extent of, or business activities covered by, any
provision of this Agreement be in excess of that which is valid and enforceable
under applicable law, then such provision shall be construed to cover only that
duration, extent or activities which may validly and enforceably be covered.
Executive acknowledges the uncertainty of the law in this respect and expressly
stipulates that this Agreement be given the construction which renders its
provisions valid and enforceable to the maximum extent (not exceeding its
express terms) possible under applicable law.

 

10.

COMPLETE AGREEMENT. This Agreement contains the complete agreement between the
parties with respect to the subject matter hereof and supersedes any prior
understandings, agreements or representations by or between the parties, written
or oral, which may have related to the subject matter hereof in any way. No
person, whether or not an officer, agent, employee or representative of any
party, has made or has any authority to make for or on behalf of that party any
agreement, representation, warranty, statement, promise, arrangement or
understanding not expressly set forth in this Agreement (“Parole Agreements”).
The parties acknowledge that in entering into this Agreement, they have not
relied and will not in any way rely upon any Parole Agreements.

 

11.

COUNTERPARTS. This Agreement may be executed in one or more counterparts, any
one of which need not contain the signatures of more than one party, but all
such counterparts taken together, when delivered, will constitute one and the
same instrument.

 

12.

GOVERNING LAW; CHOICE OF FORUM; ENFORCEMENT. The internal laws, without regard
to conflicts of laws principles, of the State of Texas will govern all questions
concerning the construction, validity and interpretation of this Agreement and
the performance of the obligations imposed by this Agreement. Any and every
legal proceeding arising out of or in connection with this Agreement shall be
brought in the appropriate courts located in Dallas County in the of the State
of Texas, and each of the parties hereto consents to the exclusive jurisdiction
of such courts.

 

13.

INJUNCTIVE RELIEF. Executive agrees that it would be difficult to compensate the
Company fully for damages for any violation of the provisions of Paragraphs 4, 5
and 6 of this Agreement. Accordingly, Executive specifically agrees that the
Company shall be entitled to injunctive relief to enforce the provisions of such
Paragraphs.

 

14.

NO WAIVER. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there by any estoppel to enforce any provisions of this
Agreement, except by a statement in writing signed by the party against whom
enforcement of the waiver or estoppel is sought. Any written waiver shall not be
deemed a continuing waiver unless specifically stated, shall operate only as to
the specific term or condition waived and shall not constitute a waiver of such
term or condition for the future or as to any act other than that specifically
waived.

 

 
6

--------------------------------------------------------------------------------

 

 

15.

MODIFICATION. This Agreement may not be altered, modified or amended except by
an instrument in writing signed by Executive and the Company.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

 

NAVARRE CORPORATION 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard S Willis

 

/s/ Terry J. Tuttle

 

Richard S Willis,

 

Terry J. Tuttle

 

President and CEO

 

 

 

 



 

 

7